DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:

Claims 1-13, 15-18 drawn to method of scheduling jobs to processing units by iteratively and provisionally assigning processing units to the jobs for greatest time improvement with a particular job until the stopping condition is met and doubling the number of assigned processing unit to the particular job in the next iteration. Classified in 718/104 (USPC) G06F9/5061 (CPC).

Claims 14, drawn to scheduling training of multiple weights on a plurality of processing units performing SGD algorithm based on doubling heuristics and ring based message passing algorithms and performing image classification of the data using weights. Classified in 718/104 706/25  382/156 (USPC) G06F9/5061 G06N7/046 (CPC).

The inventions are independent or distinct, each from the other because:

Inventions Group I-II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because of the following:
Group I is directed to optimizing the scheduling of jobs to processing unit based by iterative assignment and improving timing by increasing the assigned processing unit. (i.e. optimization of scheduling).
Group II is directed to implementing SGD/ rind-based message passing/ allreduce algorithm to update the neural network weights and image classification based on the weight. (i.e. determination of parameters for neural network model).

As described above, each of these groups are related by combination subcombination, where in each sub-combination has separate utility that may be practiced independently.  
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I-II are directed to different combination and sub-combinations, they may be classified as different classes as illustrated above and therefore, belong to different search field and the prior art applicable to one invention would not likely be applicable to another invention and there would be serious search and examination burden if the restriction were not required. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Claim Objections

Claims 1, 15, 17-18 are objected to because of the following informalities:  
-- j being -- should be -- the j being -- in claim 1 line 2, claim 2 line 8, claim 15 line 2, claim 17 line 2, claim 18 line 2.
-- c being -- should be -- the c being -- in claim 1 line 3, claim 15 line 3, claim 17 line 3, claim 18 line 3.
-- the iteratively identifying and provisionally assigning -- should be -- the iteratively identifying and the provisionally assigning -- in claim 1 lines 6, 16, claim 15 lines 12, 18, 22, claim 17 lines 19, claim 18 lines 16.
Appropriate correction is required.

Specification

The disclosure is objected to because of the following minor informalities:

-- DL -- is abbreviated in [0004]. Full form should be recited. 
-- open MPI, NCCL  -- is abbreviated in [0004]. Full form should be recited. 
The disclosure contains an embedded hyperlink and/or other form of browser-executable code in [0006] and [0141]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. 

Appropriate correction is required.  See MPEP § 608.01.

Drawing

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:

1-1 in [0096].  
Cluster shown at 1-2 in [0096].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 

- DNN 1  4-1 and DNN 2 4-2 -- in fig. 4.  
-- S1 401 and S2 411 -- in fig. 4.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because of following minor informalities:

-- Block 5-6 should be decision diamond block with yes/no on the directed arrow connecting the next blocks in fig. 5B.
 -- Block 6-25 and 6-26 should be decision diamond block with yes/no on the directed arrows 601, 611 connecting the next blocks in fig. 6B.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-18 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.


The following claim language is not clearly understood:

Claim 1 lines 8-9 recite “identifying a greatest time improvement based on a “doubling heuristics”. It is unclear what is being referred by the doubling heuristic and if the second step recited in claim 1 lines 12-15 are also part of same doubling heuristic. It is also unclear what is the time improvement referring to i.e. time of execution of particular job using single processor or more than one processor. It is also unclear what are the parameters considered for doubling heuristic e.g. number of jobs, number of Pus or the parameters as recited in the equation of claim 2.
Claim 1 lines 16-19 recites “heuristic being unable to identify  further provisional assignment to any job of the plurality of job. It is unclear if the stopping condition is met because of lack of resource or lack of greatest time improvement or both or either.
Claim 2  lines 3-4 recites wherein g1, f(g1), Q1 without ever reciting these terms in the claimed equation. Claim 2  line 8 further recites “wherein j is evaluated from 1…, j within any iteration. It is unclear if the time improvement is being evaluated using the claimed equation or the number of jobs j is being evaluated from 1,…, j.
Claim 3 lines 1-2 recite wherein the first job is configured to implement a stochastic gradient descent (SGD) algorithm to updated first neural network weight W1. It is unclear implementing SGD algorithm to update the weight of neural network is independent or dependent on the  method of scheduling jobs as recited in the independent claim 1 and/or time improvement recited in claim 2 (i.e. what claim elements of claim 1 and/or claim 2 is dependent on the SGD algorithm and/or neural network) and if there is initial value assigned to the weights of the neural network that is being updated. Similar, deficiency exists in claim 4-5.
Claim 14 lines 2-3 recites “scheduling training of weights on plurality of processing units” without clearly reciting the objective function or the objective of training the weights.
Claim 14 lines 4-5 recites “job is configured to use SGD …with respect to the first weights and the second weight”. It is unclear the dependency between the job and the weights and the objective function of the SGD and allreduce function.
Claim 14 lines 7-10 recites classification of data using weight without clearly reciting the data source (e.g. internal/external/user input) and association of classification with the job.

Claims 15, 17 and 18 recite elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  


Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 14 is  determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1
Claims 1, 14-15 recite a method, which falls within the “process” category of 35 U.S.C. § 101. Claim 17 recites a device … comprising a one or more processors, and claim 18 recites an application specific integrated circuit, both of which falls within the “machine” / “manufacture” category of 35 U.S.C. § 101. Thus, the analysis determines whether the claims recite a judicial exception and fail to integrate the exception into practical application. See Memorandum, 84 Fed. Re. 54-55. If both elements are satisfied, the claims are directed to a judicial exception under the first step of the Alice/Mayo test, See id.

Step 2A, Prong One

Independent claim 14  recites the following steps:

[i] 	jointly scheduling a first training of first weights W1 and second training of second weights W2 on a plurality of processing units (PUs), 
[ii]	wherein the jointly scheduling is based on a doubling heuristic and a ring-based message passing algorithm, and 
[iii]	wherein each job is configured to use a stochastic gradient descent (SGD) algorithm including an allreduce function with respect to the first weights Wi and the second weights W2; 
[iv]	performing a first classification of first data using first weights W1, wherein the first classification is a first image classification; and
[v]	performing a second classification of second data using second weights W2, wherein the second classification is a second image classification.  

The overall process described by steps [i], [iv]-[v] describes “concepts performed in the human mind” or “observation, evaluation, judgement, opinion.” Memorandum, 84 Fed. Reg, 52. Thus steps [i], [iv]-[v] recite the abstract concept of [m]ental processes.” Id. For example, in step [i], “jointly scheduling a first training of first weights Wi and second training of second weights W2 on a plurality of processing units (PUs)” is a combination of observation, evaluation, judgement and opinion and may be performed using human mind alone or with the aid of pen and paper. Similarly, performing classification of data using weights as recited in steps [iv]-[v] is a combination of observation, evaluation, judgement and opinion and may be performed using human mind alone or with the aid of pen and paper. The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). Thus, claim 14 recites a judicial exception. 

Step 2A, Prong Two

Because claim 14 recites a judicial exception, Analysis determines if the claims recites additional elements that integrate the judicial exception into practical application. In addition to the limitations of claim 1 discussed above that recite the abstract concepts, claim 14 further recites additional steps [ii]-[iii]. Additional claim elements in step [ii], recites “wherein the jointly scheduling is based on a doubling heuristic and a ring-based message passing algorithm”, which is using the known method of scheduling and is not inventive and therefore, may not be considered to integrate the abstract idea into practical application. Similarly additional claim elements in step [iii], recites “wherein each job is configured to use a stochastic gradient descent (SGD) algorithm including an allreduce function with respect to the first weights W1 and the second weights W2”, which is using the known algorithm by the job, and is not inventive and therefore, may not be considered to integrate the abstract idea into practical application. The Specification doesn’t provide additional details that would distinguish the additional limitations from a generic implementation of the abstract idea. Thus, claim 14 is directed to a judicial exception because claim 14 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B
Because claim 14 is directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 
The Memorandum, Section III (B) (footnote 36) states:
In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, on in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.
The additional limitations of “[ii] wherein the jointly scheduling is based on a doubling heuristic and a ring-based message passing algorithm” and “[iii] wherein each job is configured to use a stochastic gradient descent (SGD) algorithm including an allreduce function with respect to the first weights Wi and the second weights W2”,  are directed to using well-known algorithm for scheduling or implementing the job. As such, these algorithms as recited in the claim are well-understood, routine and conventional as recognized in the instant invention (background) as well as known to one of ordinary skills in the art (IDS filed on 05/28/2020, PTO-892). There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and merely using the known algorithm and may not be considered significantly more. Further, the Specification does not provide additional details that would distinguish the recited components from generic implementation in the combination. These  limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Thus, Claim 14 is not directed to significantly more than a patent ineligible concept. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 7-9, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2015/0082314 A1, hereafter Suzuki)  in view of Chen et al. (CN 107976998 A, hereafter Chen) and further in view of Qian et al. (US 2002/0141689 A1, hereafter Qian).

As per claim 1, Suzuki teaches the invention substantially as claimed including a method of scheduling a plurality of jobs to a plurality of processing units (PUs) ([0012] task scheduling, cores), wherein the plurality of jobs comprises J jobs, J being two or more, ([0114] fig. 6 tasks A to J, task set [0023] plurality of tasks) and the plurality of PUs comprises C PUs, C being two or more ([0012] tasks scheduling among cores fig. 7A cores [0023] processor core, total number, N, integer larger than or equal to 1), the method comprising: 
initializing by provisionally assigning one PU to each job of the plurality of jobs ([0067] first task placement, core allocations, one of tasks [0068] a core allocation and scheduling with respect to each of tasks); and 
iteratively identifying and provisionally assigning to determine an allocation from the plurality of PUs to the plurality of jobs (fig. 3 select placement-target task S2 determine scheduling and core allocation of placement-target task S3, within scheduling foreseeable period-yes S3 i.e. iterative scheduling fig. 11 S33 S34), wherein the iteratively identifying and provisionally assigning (fig. 3 S2-S3-S4-S2 fig. 11 S33 S34), within an iteration, comprises: 
at a first step within the iteration, identifying a greatest Time Improvement based on a doubling heuristic, wherein the iteratively identifying identifies, at the first step within the iteration, that the greatest Time Improvement is associated with a particular job of the iteration (fig. 3 acquire task set parameters S1, select placement-target task S2 [0006] task placement pattern, plurality of cores, minimize an amount of execution time of task set on multi-cores), 
at a second step within the iteration, provisionally assigning to the particular job of the iteration, an additional first number of PUs, wherein the additional first number of PUs doubles a number of PUs provisionally assigned to the particular job of the iteration (fig. 3 fig. 3 S2-S3-S4-S2 determine scheduling and core allocation of placement-target task S3 fig. 11 S33 S34 [0078] repeats the processes starting from S2 [0070]), and 
stopping the iteratively identifying and provisionally assigning when a stopping condition is reached ([0079] determined that the task to be executed next to the placement-target task cannot be executed within the scheduling foreseeable period, terminates, task placement processing fig. 11 S33 S34), wherein the stopping condition comprises the doubling heuristic being unable to identify a further provisional assignment to any job of the plurality of jobs (fig. 3 within scheduling foreseeable period -No S4 [0070]).  
Suzuki doesn’t specifically teach improvement based doubling heuristic, assigning an additional first number of PUs, wherein the additional first number of PUs doubles a number of PUs provisionally assigned to the particular job of the iteration.

Chen, however, teaches improvement based doubling heuristics (page 2 lines 40-44 double-heuristic optimization page 3 lines 19-27 double-heuristic optimization algorithm, cycle number t=t+1).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of Wu with the teachings of Chen of double heuristic optimization to improve efficiency and allow scheduling of weights using the double heuristic algorithm to the method of Wu as in the instant invention.
Wu and Chen, in combination, do not specifically teach assigning an additional first number of PUs, wherein the additional first number of PUs doubles a number of PUs provisionally assigned to the particular job of the iteration.
Qian, however, teaches assigning an additional first number of PUs, wherein the additional first number of PUs doubles a number of PUs provisionally assigned to the particular job of the iteration ([0050] each iteration, control algorithm, determines the number of processor required, design allows for easily changing the number of DSP processor required).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of Wu and Chen with the teachings of Qian of changing the number of processor required including determining the number of processor for each iteration to improve efficiency and allow assigning an additional first number of PUs, wherein the additional first number of PUs doubles a number of PUs provisionally assigned to the particular job of the iteration to the method of Wu and Chen as in the instant invention.


As per claim 7, Qian teaches wherein the plurality of PUs comprises a plurality of graphics processing units (GPUs) ([0050] DSP processors).  

As per claim 8, Qian teaches plurality of PUs comprises a plurality of tensor processing units (TPUs) ([0050] DSP processors).    

As per claim 9, Suzuki teaches wherein the plurality of PUs comprises a plurality of central processing units (CPUs) ([0003] SMP, cores).  

Claim 17 recites device for elements of claim 1. Therefore, it is rejected for the same rational.

Claim 18 recites application specific integrated circuit (ASIC) for elements of claim 1. Therefore, it is rejected for the same rational.




Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over WU et al. (US 2019/0073590 A1, hereafter Wu)  in view of Chen et al (CN 107976998 A, hereafter Chen) and further in view of  Gupta (US 10,509,997 B1).

As per claim 14, Wu teaches the invention substantially as claimed including a method comprising: 
jointly scheduling a first training of first weights Wi and second training of second weights W2 on a plurality of processing units (PUs) ([0029] end to end training, learn network weights e.g. parameters, gradient values [0065] input/output/hidden layer/nodes, weights, weight values, learned [0066] appropriate weight values, weights, trained [0079] feature weight, jointly), wherein the jointly scheduling is based on a doubling heuristic and a ring-based message passing algorithm ([0079] feature weight, learned jointly [0058] cross GPU communication, communication workers [0111] weight parameters, communication between local worker and central master), and wherein each job is configured to use a stochastic gradient descent (SGD) algorithm ([0053] EASGD, SGD, optimize neural network) including an allreduce function with respect to the first weights Wi and the second weights W2 ([0079] embedding matrices, feature weights, parameters, neural network, learned jointly [0080] embedding algorithm, reduction method); 
performing a first classification of first data using first weights W1  ( [0039] identify commercial products e.g. images in newsfeed [0067] classification/operational stage, weights, associated, neural networks, adjusted, operation stage, set of inputs, submitted, learned e.g. trained, ML model, produce an output prediction based on inputs) wherein the first classification is a first image classification ([0111] NN model,  image recognition [0068] NN model, provide deeply personalized predication, classification stage, identify items e.g. pictures, videos, and articles [0074]); and 
performing a second classification of second data using second weights W2 ( [0039] identify commercial products e.g. images in newsfeed [0067] classification/ operational stage, weights, associated, neural networks, adjusted, operation stage, set of inputs, submitted, learned e.g. trained, ML model, produce an output prediction based on inputs), wherein the second classification is a second image classification ([0111] NN model,  image recognition [0068] NN model, provide deeply personalized predication, classification stage, identify items e.g. pictures, videos, and articles [0074]).  
	
Wu doesn’t specifically teach doubling heuristic and a ring-based message passing algorithm.
Chen, however, teaches doubling heuristics (page 2 lines 40-44 double-heuristic optimization).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of Wu with the teachings of Chen of double heuristic optimization to improve efficiency and allow scheduling of weights using the double heuristic algorithm to the method of Wu as in the instant invention.

Wu and Chen, in combination, do not specifically teach ring-based message passing algorithm.
Gupta, however, teaches ring-based message passing algorithm (col 3 lines 63-67 artificial neural network Ann, ring topology, message, passed, node to adjacent node around the ring).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of Wu and Chen with the teachings of Gupta of passing messages to the adjacent node around the ring to improve efficiency and allow ring-based message passing algorithm to the method of Wu and Chen as in the instant invention.



Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Allowable Subject Matter

Claims 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims to overcome the rejection(s) set forth in this Office action.
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) set forth in this Office action.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Dognin; Pierre et al. (US-20150161988-A1) teach systems and methods for combining stochastic average gradient and hessian-free optimization for sequence training of deep neural networks
Joslin; David E. (US-6272483-B1) teach cost-optimizing allocation system and method
Merhav; Uri (US-20170300811-A1) teach deep convolutional neural network prediction of image professionalism
Prakash; Ravi Kumar Herunde (US-20190332444-A1) teach coordinating event-driven object execution


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00 Hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



`/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195